DETAILED ACTION
                              Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-8 are presented for examination.


                                                                      
                              Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.
		
                                         Specification
	The specification is objected to because:
a)	The 'Cross-References to Other Applications: See 37 CFR 1.78 and MPEP § 201.11 does not meet the requires for this section. Applicants are requested to provide the missing information of related applications and the status thereof on page 1 of the specification. 

b)	The purpose of the abstract is to enable the United States Patent and Trademark Office and the public generally to determine quickly from a cursory inspection the nature and gist of the technical disclosure. Accordingly, the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words and should not exceed 15 lines of text. The abstract of this disclosure is objected to because the abstract exceeds 150 words in length and 15 lines of text. Correction is required. See MPEP § 608.01 (b). Double Patenting.

			    Drawings
	The formal drawings are accepted. 



                                  Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-8 of (U.S. PN: 11,159,272 and 11,218,167). 

For the purpose of illustration, only claim 1 of the instant application is compared with claims 1 of the references '272 and 167 in the following table (highlighting is used to indicate conflicting limitations):


Instant Application No. 16/757,791
U.S. Patent No. 11,159,272
1. A transmission device comprising: an encoding unit configured to perform LDPC coding 5on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 13/16, wherein the LDPC code includes information bits and parity bits, 10the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and  15the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns” and is TABLE” emphasis added.
1. A transmission device comprising: encoding circuitry configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rater of 11/16, wherein the LDPC code includes information bits and parity bits, the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is TABLE” emphasis added. 



Instant Application No. 16/757,791
U.S. Patent No. 11,218,167
1. A transmission device comprising: an encoding unit configured to perform LDPC coding 5on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rater of 13/16, wherein the LDPC code includes information bits and parity bits, 10the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and  15the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns” and is TABLE” emphasis added.
1. A transmission device comprising: encoding circuitry configured to perform LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rater of 9/16, wherein the LDPC code includes information bits and parity bits, the parity check matrix includes an information matrix portion corresponding to the information bits and a parity matrix portion corresponding to the parity bits, the information matrix portion is represented by a parity check matrix initial value table, and the parity check matrix initial value table is a table representing positions of elements of 1 of the information matrix portion for every 360 columns, and is TABLE” emphasis added. 


Other parallel independent claims of the instant application have corresponding issues with the independent claims of (U.S. patent numbers: 11,159,272 and 11,218,167) are also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above.  
   Rationals:
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the present application is substantially the same (e.g. the same structure and method are claimed just with parameters different values) of claims 1-8 of U.S. patent numbers: 11,159,272 and 11,218,167. Therefore, one of ordinary skill in the art would clearly recognize claims 1-8 of current application is an obvious variation of the claimed subject matter of claims 1-8 of (U.S. patent numbers: 11,159,272 and 11,218,167). 

                                            Allowable Subject Matter
Claims 1-8 would be allowed if Applicant overcomes the non-statutory obviousness-type double patenting rejection as set forth above.

The following is a statement of reasons for the indication of allowable subject matter:
Jeong et al. (U.S. Patent No. 10,411,736 B2), a similar art, discloses “an LDPC encoder configured to perform LDPC encoding on input bits based on a first parity-check matrix or a second parity-check matrix to generate an LDPC codeword formed of 64,800 bits, wherein the parity-check matrix includes an information word sub-matrix and a parity sub-matrix, and the information word sub-matrix is formed of a plurality of column blocks each including 360 columns, and is defined by a table which represents positions of value one (1) presented in every 360-th column.” (See Jeong col. 2 lines 50-58).
However, the Examiner finds Jeong does not teach or suggest the limitations of independent claims 1-8. A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of independent claims 1-8 as allowable over the prior art.
                              Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112